Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 3/12/2020, which is a national stage application of PCT/US2018/051010 filed 9/14/2018, which claims domestic priority to U.S. provisional application No. 62/559,156 filed 9/15/2017.

As filed, claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 53, 54, 59, 62, and 63 are pending; and claims 4, 8-10, 13, 15, 17-19, 23-25, 28, 33, 37, 38, 41, 46-48, 50-52, 55-58, 60, and 61 are cancelled.


Election/Restrictions
Applicant’s election of Group I – Claims 1-3, 5-7, 11, 12, 14, 16, 20-22, 26, 27, 29-32, 34-36, 39, 40, 42-45, 49, 54, and 59 in the reply filed on 1/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 53, 62, and 63 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Regarding the election of species requirement, Applicant elected the species of nonaethylene glycol monododecyl ether for a compound of instant formula (I); the species of 1-methyl-2-pyrrolidone for a compound of instant formula (III); and the species of benzyl isothiocyanate for a compound of instant formula (IV). All of which can be found in paragraph 0091 of the instant specification.  The claims, which read on the elected species, are instant claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59, according to Applicant’s reply filed on 5/19/2022.  

Claims 5, 6, 21, 22, 26, 27, 31, 32, 34-36, 39, 40, and 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2020; 5/19/2022; and 5/25/2022 has been considered by the Examiner.


Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 3 and 14 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 3, the claim is dependent upon claim 2.  The subject matter in claim 2 is drawn to a limited embodiment of instant formula (I).  The subject matter in claim 3 is drawn to a further limited embodiment of instant formula (I).  
The scope of claim 3 is broader than scope of claim 2 because claim 3 includes species that are outside of instant formula (I) (e.g. “combination thereof” in R that is greater than C1-20 alkyl, etc.).  Because the scope of claim 3 is broader than claim 2, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 3 is commensurate with the scope of claim 2.


(b)	Regarding claim 14, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a composition comprising a C2-10 alkyl alcohol.  The subject matter in claim 14 is drawn a limited embodiment of the abovementioned C2-10 alkyl alcohol.  
The scope of claim 14 is broader than scope of claim 1 because claim 14 includes species that are outside of the abovementioned C2-10 alkyl alcohol (e.g. “combination thereof” that leads to the formation of alcohol outside of C2-10 alkyl alcohol, etc.).  Because the scope of claim 14 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 14 is commensurate with the scope of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Foreign Patent Application Publication No. JP2004/300143 (see IDS filed 4/23/2020) and its machine-generated English translation, hereinafter Hironari, as evidenced by Foreign Patent Application Publication No. EP1961418, hereinafter Cheng (see IDS filed 4/23/2020) and “An Insight into the Skin Penetration Enhancement Mechanism of N-methylpyrrolidone”, hereinafter Cilurzo; and
(b)	U.S. Patent Application Publication No. 2016/0199453, hereinafter Hoffman (see IDS filed 4/23/2020).


Regarding claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, and 54:
Determining the scope and contents of the prior art:   
a)	Hironari, for instance, teaches a hydrophilic ointment containing benzyl isothiocyanate (drawn to instant formula IV, wherein R4 is benzyl and Z is S), polyoxyethylene cetyl ether (drawn to instant formula I, wherein y is 10 and R is C16 alkyl), stearic acid (drawn to instant organic fatty acid having 18 carbons), 1,2-hexanediol (drawn to instant C6-alkyl alcohol), etc., wherein the benzyl isothiocyanate is an antiseptic fungicide. Other isothiocyanate compounds, such as 2-phenethyl isothiocyanate (drawn to instant formula IV, wherein R4 is phenylethyl and Z is S), etc. can also be included in the abovementioned ointment.


    PNG
    media_image1.png
    94
    666
    media_image1.png
    Greyscale

(Eng. Translation, paragraph 0035)

    PNG
    media_image2.png
    99
    665
    media_image2.png
    Greyscale

(Eng. Translation, paragraph 0037)


    PNG
    media_image3.png
    71
    665
    media_image3.png
    Greyscale

(Eng. Translation, paragraph 0008)
	
	The Examiner also find that the abovementioned benzyl isothiocyanate and 2-phenethyl isothiocyanate inherently possessed anti-cancer activity toward prostate and skin cancers, which is supported by evidentiary reference Cheng.


    PNG
    media_image4.png
    322
    625
    media_image4.png
    Greyscale

(paragraph 0194)


    PNG
    media_image5.png
    157
    627
    media_image5.png
    Greyscale

(paragraph 0012)

b)	Hoffman, for instance, teaches a transdermal composition containing nonaethylene glycol monododecyl ether (drawn to instant formula I, wherein R is C12 alkyl and y is 9), 1-methyl-2-pyrrolidinone (drawn to instant formula III, wherein R2 and R3 together forms -(CH2)3- and R1 is methyl), ethanol (drawn to instant C2 alcohol), linoleic acid (drawn to organic fatty acid having 18 carbons), and a therapeutic agent, wherein the therapeutic agent can include antifungal agent, anti-inflammatory agent, antineoplastic agent, etc.


    PNG
    media_image6.png
    266
    312
    media_image6.png
    Greyscale
(pg. 4, paragraph 0056)

    PNG
    media_image7.png
    113
    322
    media_image7.png
    Greyscale
(pg. 5, paragraph 0075)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	In the abovementioned ointment, Hironari, for instance, did not explicitly teach the inclusion of 1-methyl-2-pyrrolidinone.
b)	In the abovementioned transdermal composition, Hoffman, for instance, did not explicitly teach the therapeutic agent is benzyl isothiocyanate or 2-phenethyl isothiocyanate.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the hydrophilic ointment of Hironari, to include 1-methyl-2-pyrrolidinone, as taught by transdermal composition of Hoffman, or to modify the transdermal composition of Hoffman to include benzyl isothiocyanate or 2-phenethyl isothiocyanate of Hironari as the therapeutic agent in order to arrive at the instantly claimed composition because 1-methyl-2-pyrrolidinone is one of the most studied chemical penetration enhancers, according to evidentiary reference Cilurzo, and one of ordinary skill in the art would be motivated to use 1-methyl-2-pyrrolidinone to enhance the penetration of benzyl isothiocyanate or 2-phenethyl isothiocyanate of the abovementioned ointment into the skin barrier.  In alternative, one of ordinary skill in the art would be motivated to use the abovementioned transdermal composition of Hoffman to improve the therapeutic profile of benzyl isothiocyanate or 2-phenethyl isothiocyanate of Hironari in treating fungal infection or skin cancer by avoiding potential gastrointestinal track metabolism issues of benzyl isothiocyanate or 2-phenethyl isothiocyanate. Accordingly, the instant composition is prima facie obvious over the composition of Hironari and Hoffman, as evidenced by Cheng and Cilurzo.



    PNG
    media_image8.png
    385
    341
    media_image8.png
    Greyscale


(Cilurzo, pg. 1014, left column, 1st  and 2nd paragraphs)


    PNG
    media_image9.png
    105
    315
    media_image9.png
    Greyscale


(Hoffman, paragraph 0002)

Regarding claims 49 and 59:
Determining the scope and contents of the prior art:   
	Hironari and Hoffman, as evidenced by Cheng and Cilurzo, for instance, teaches the abovementioned composition.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned composition, Hironari and Hoffman, as evidenced by Cheng and Cilurzo, did not explicitly teach the inclusion of a second therapeutic agent.

Finding of prima facie obviousness --- rationale and motivation:   
	According to MPEP 2144.06, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine benzyl isothiocyanate and phenylethyl isothiocyanate of Hironari in order to arrive at the instantly claimed composition because both benzyl isothiocyanate and phenylethyl isothiocyanate can be used as anti-cancer agent, which is the same purpose as the instantly claimed composition. In addition, there’s a reasonable expectation of success that the abovementioned combination will retain the property of anti-cancer agent.


Conclusion
Claims 1-3, 7, 11, 12, 14, 16, 20, 29, 30, 49, 54, and 59 are rejected.
Claims 5, 6, 21, 22, 26, 27, 31, 32, 34-36, 39, 40, 42-45, 53, 62, and 63 are withdrawn.
Claims 4, 8-10, 13, 15, 17-19, 23-25, 28, 33, 37, 38, 41, 46-48, 50-52, 55-58, 60, and 61 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626